Case 3:20-cv-00505-MHL-EWH Document 16 Filed 05/18/21 Page 1 of 9 PagelD# 79

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JACK R. VIGUE,
Plaintiff,
v. Civil No. 3:20CV505
HAROLD W. CLARKE, et ail.,
Defendants.
MEMORANDUM OPINION
Jack R. Vigue, a Virginia inmate proceeding pro se, filed this 42 U.S.C. § 1983 action.!
By Memorandum Order entered on December 21, 2020, the Court directed Vigue to file a
Particularized Complaint. (ECF No. 11.)* In the Court’s December 21, 2020 Memorandum
Order, the Court warned Vigue that if he failed to submit an appropriate Particularized
Complaint that comported with the joinder requirements as set forth in the December 21, 2020
Memorandum Order, the Court would dismiss all defendants not properly joined with the first

named defendant. (/d. at 3.) Vigue filed a Particularized Complaint. (ECF No. 14.) The matter

is before the Court for evaluation pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A, Federal Rule

 

' The statute provides, in pertinent part:

Every person who, under color of any statute .. . of any State . . . subjects,
or causes to be subjected, any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an action
atlaw....

42 U.S.C. § 1983.

* The Court employs the pagination assigned by the CM/ECF docketing system. The
Court corrects the capitalization, punctuation, and capitalization in the quotations from Vigue’s
submissions.
Case 3:20-cv-00505-MHL-EWH Document 16 Filed 05/18/21 Page 2 of 9 PagelD# 80

of Civil Procedure 20(a),? and Vigue’s compliance with the Court’s December 21, 2020
Memorandum Order.
I. PRELIMINARY REVIEW

Pursuant to the Prison Litigation Reform Act (“PLRA”), this Court must dismiss any
action filed by a prisoner if the Court determines the action (1) “is frivolous;” or, (2) “fails to
state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A.
The first standard includes claims based upon “an indisputably meritless legal theory,” or claims
where the “factual contentions are clearly baseless.” Clay v. Yates, 809 F. Supp. 417, 427 (E.D.
Va. 1992) (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). The second standard is the
familiar standard for a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiff's well-pleaded
allegations are taken as true and the complaint is viewed in the light most favorable to the
plaintiff. Mylan Labs., Ine. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993); see also Martin, 980

F.2d at 952. This principle applies only to factual allegations, however, and “a court considering

 

3 Federal Rule of Civil Procedure 20(a) provides:

(2) Defendants. Persons . . . may be joined in one action as defendants if:

(A) any right to relief is asserted against them jointly, severally, or in the
alternative with respect to or arising out of the same transaction, occurrence. or
series of transactions or occurrences; and

(B) any question of law or fact common to all defendants will arise in the action.

Fed. R. Civ. P. 20(a)(2).
Case 3:20-cv-00505-MHL-EWH Document 16 Filed 05/18/21 Page 3 of 9 PagelD# 81

a motion to dismiss can choose to begin by identifying pleadings that, because they are no more
than conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009).

The Federal Rules of Civil Procedure “require[{ ] only ‘a short and plain statement of the
claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (second alteration in original) (quoting Conley v. Gibson, 355 U.S. 41,
47 (1957)). Plaintiffs cannot satisfy this standard with complaints containing only “labels and
conclusions” or a “formulaic recitation of the elements of a cause of action.” /d. (citations
omitted). Instead, a plaintiff must allege facts sufficient “to raise a right to relief above the
speculative level,” id. (citation omitted), stating a claim that is “plausible on its face,” id. at 570,
rather than merely “conceivable.” /d. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Jgbal, 556 U.S. at 678 (citing Bell Atl. Corp., 550 U.S. at 556). In
order for a claim or complaint to survive dismissal for failure to state a claim, therefore, the
plaintiff must “allege facts sufficient to state all the elements of [his or] her claim.” Bass v. EL
DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003) (citing Dickson v. Microsoft
Corp., 309 F.3d 193, 213 (4th Cir. 2002); lodice v. United States, 289 F.3d 270, 281 (4th

Cir. 2002)).

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d
1147, 1151 (4th Cir. 1978), it does not act as the inmate’s advocate, sua sponte developing
statutory and constitutional claims the inmate failed to clearly raise on the face of his complaint.
See Brock v. Carroll, 107 F.3d 241, 243 (4th Cir. 1997) (Luttig, J., concurring); Beaudett v. City

of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

3
Case 3:20-cv-00505-MHL-EWH Document 16 Filed 05/18/21 Page 4 of 9 PagelD# 82

I, JOINDER

The Federal Rules of Civil Procedure place limits on a plaintiff's ability to join multiple
defendants in a single pleading. See Fed. R. Civ. P. 20(a). “The ‘transaction or occurrence test’
of [Rule 20] . . . ‘permit[s] all reasonably related claims for relief by or against different parties
to be tried in a single proceeding. Absolute identity of all events is unnecessary.”” Saval v. BL
Ltd., 710 F.2d 1027, 1031 (4th Cir. 1983) (quoting Mosley v. Gen. Motors Corp., 497 F.2d 1330,
1333 (8th Cir. 1974)). “But, Rule 20 does not authorize a plaintiff to add claims ‘against
different parties [that] present[ ] entirely different factual and legal issues.’” Sykes v. Bayer
Pharm. Corp., 548 F. Supp. 2d 208, 218 (E.D. Va. 2008) (alterations in original) (quoting
Lovelace v. Lee, No. 7:03CV00395, 2007 WL 3069660, at *1 (W.D. Va. Oct. 21, 2007)). “And,
a court may ‘deny joinder if it determines that the addition of the party under Rule 20 will not
foster the objectives of [promoting convenience and expediting the resolution of disputes], but
will result in prejudice, expense, or delay.”” /d. (quoting Aleman v. Chugach Support Servs..
Inc., 485 F.3d 206, 218 n.5 (4th Cir. 2007)).

In addressing joinder, the Court is mindful that “the impulse is toward entertaining the
broadest possible scope of action consistent with fairness to the parties; joinder of claims, parties
and remedies is strongly encouraged.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724
(1966). This impulse, however, does not provide a plaintiff free license to join multiple
defendants in a single lawsuit where the claims against the defendants are unrelated. See, e.g..
George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); Coughlin v. Rogers, 130 F.3d 1348, 1350
(9th Cir. 1997). Thus, “[a] buckshot complaint that would be rejected if filed by a free person—
say, a suit complaining that A defrauded the plaintiff, B defamed him, C punched him, D failed
to pay a debt, and E infringed his copyright, all in different transactions—should be rejected if

filed by a prisoner.” George, 507 F.3d at 607.
Case 3:20-cv-00505-MHL-EWH Document 16 Filed 05/18/21 Page 5 of 9 PagelD# 83

“The Court’s obligations under the PLRA include review for compliance with Rule
20(a).” Coles v. McNeely, No. 3:11CV130, 2011 WL 3703117, at *3 (E.D. Va. Aug 23, 2011)
(citing George, 507 F.3d at 607).

Thus, multiple claims against a single party are fine, but Claim A against

Defendant 1! should not be joined with unrelated Claim B against Defendant 2.

Unrelated claims against different defendants belong in different suits, not only to

prevent the sort of morass that these complaints have produced but also to ensure

that prisoners pay the required filing fees.

/d. (citing 28 U.S.C. § 1915(g); Showalter v. Johnson, No. 7:08CV00276, 2009 WL 1321694,
at *4 (W.D. Va. May 12, 2009)).
Ill. DISMISSAL OF IMPROPERLY JOINED CLAIMS

In his Particularized Complaint, Vigue names scores of defendants ranging from the
judges who presided over his criminal trials around forty years ago, to the Grievance Coordinator
at his place of incarceration, to the current Governor of the Commonwealth of Virginia. Vigue
makes no effort to comply with the joinder requirements. Instead, Vigue has submitted the sort
of “mishmash of a complaint” that the rules governing joinder aim to prevent. Jackson v. Olsen,
No. 3:09cv43, 2010 WL 724023, at *7 (E.D. Va. Mar. 1, 2010) (quoting George v. Smith, 507
F.3d 605, 607 (7th Cir. 2007)). Accordingly, the Court now proceeds with the analysis outlined
in the December 21, 2020 Memorandum Order and the Court will drop all defendants not
properly joined with the first named defendant in the body of the Particularized Complaint.’

(ECF No. 11, at 3.) The first named defendant in the body of the Particularized Complaint is the

prosecutor from Vigue’s criminal case in the Circuit Court for the County of Fairfax, Robert

 

“Such a procedure fosters the objectives of the Rules of Civil Procedure| ] of expediting
the resolution of disputes, without further squandering scarce judicial resources on “disputes that
are not structurally prepared to use those resources efficiently.’” Jackson, 2010 WL 724023, at *8
n.10 (quoting Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1279-80 (1 1th Cir. 2006)).
Case 3:20-cv-00505-MHL-EWH Document 16 Filed 05/18/21 Page 6 of 9 PagelD# 84

Horan (“Prosecutor Horan”). (ECF No. 14, at 3; see ECF No. 1, at 7.) Vigue identifies only two
other defendants properly related with his claims against Prosecutor Horan: (1) Vigue’s defense
counsel in the criminal case in the Fairfax County Circuit Court (“Defense Counsel John/Jane

Doe”); and, (2) the judge who presided over that case (“Judge John/Jane Doe”). (ECF No. 14, at
2-3.) Accordingly, all claims against the remaining defendants will be DISMISSED WITHOUT

PREJUDICE.
IV. SUMMARY OF THE REMAINING ALLEGATIONS
With respect to the remaining three defendants, Vigue alleges:

1) When Plaintiff was arrested in 1979, numerous newspaper articles were
written, along with other media articles. Police, Robert Horan, the Judge, and my
attorney, continued to allow news media to come into my cell at the jail to do
interviews and take pictures and despite all of my requests for a change of venue,
my attorney, Robert Horan, and the Judge, refused.

2) My attorney, Robert Horan, and the Judge, continually made references
about my being made an example of to prevent “other homosexuals” to come into
their county and committing sex crimes or any other crimes, even though Plaintiff's
crimes were not involved with any sex crimes.

3) My attorney, Robert Horan, and the Judge, made an example of the

Plaintiff, by sentencing him to maximum time on each charge and ordering them to
run consecutively.

(ECF No. 14, at 2-3.) Vigue makes the following claim against these defendants: “Robert
Horan, Judge, and defense counsel, in #s 1, 2, and 3, violated Plaintiff's right to a fair
trial, due process, equal protection, assistance of counsel, and cruel and unusual punishment .
we” (dd. at 12.)
V. ANALYSIS

The Court finds it both unnecessary and inappropriate to engage in an extended
discussion of the lack of merit of Vigue’s claims for relief. See Cochran v. Morris, 73 F.3d
1310, 1315 (4th Cir. 1996) (emphasizing that “abbreviated treatment” is consistent with

Congress’s vision for the disposition of frivolous or “insubstantial claims” (citing Neitzke v.
Case 3:20-cv-00505-MHL-EWH Document 16 Filed 05/18/21 Page 7 of 9 PagelD# 85

Williams, 490 U.S. 319, 324 (1989))). Vigue’s Particularized Complaint will be DISMISSED
for failing to state a claim under Federal Rule of Civil Procedure 12(b)(6) and as legally
frivolous.

A. Claims Against Defense Counsel

In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that a
person acting under color of state law deprived him or her of either a constitutional right or a
right conferred by a law of the United States. See Dowe v. Total Action Against Poverty in
Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983). Private attorneys
and public defenders do not act under color of state or federal authority when they represent
defendants in criminal proceedings. See, e.g., Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981)
(“[A] public defender does not act under color of state law when performing a lawyer’s
traditional functions as counsel to a defendant in a criminal proceeding.”); Cox v. Hellerstein,
685 F.2d 1098, 1099 (9th Cir. 1982) (holding that private attorneys do not act under color of
state or federal law when representing clients). Accordingly, Vigue’s claims against Defense
Counsel Jane/John Doe will be DISMISSED as frivolous and for failure to state a claim upon
which relief may be granted.

B. Claims against Judge John/Jane Doe

Judges are absolutely immune from suits under § 1983 for acts committed within their
judicial discretion. Stamp v. Sparkman, 435 U.S. 349, 355-56 (1978). “Absolute judicial
immunity exists ‘because it is recognized that judicial officers in whom discretion is entrusted
must be able to exercise discretion vigorously and effectively, without apprehension that they
will be subjected to burdensome and vexatious litigation.” Lesane v. Spencer, No. 3:09CV012,
2009 WL 4730716, at *2 (E.D. Va. Dec. 3, 2009) (citations omitted) (quoting McCray v.

Maryland, 456 F.2d 1, 3 (4th Cir. 1972), overruled on other grounds, Pink v. Lester, 52 F.3d 73,

7
Case 3:20-cv-00505-MHL-EWH Document 16 Filed 05/18/21 Page 8 of 9 PagelD# 86

77 (4th Cir. 1995)). A judge is entitled to immunity even if “the action he [or she] took was in
error, was done maliciously, or was in excess of his [or her] authority ....” Stump, 435 U.S. at
356. This immunity extends to magistrates in Virginia. Pressly v. Gregory, 831 F.2d 514, 517
(4th Cir. 1987) (citation omitted) (noting that “[a]s judicial officers, magistrates are entitled to
absolute immunity for acts performed in their judicial capacity”). Only two exceptions apply to
judicial immunity: (1) nonjudicial actions; and (2) those actions “though judicial in nature, taken
in complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (citations
omitted). Vigue’s allegations fail to indicate that either exception applies in this instance.
Accordingly, all claims against Judge John/Jane Doe will be DISMISSED as frivolous and for
failure to state a claim upon which relief may be granted.

C. Claims against Prosecutor Horan

Prosecutorial immunity bars Vigue’s claims against Prosecutor Horan. See Imbler v.
Pachtman, 424 U.S. 409, 430 (1976). Prosecutorial immunity extends to actions taken while
performing “the traditional functions of an advocate,” Kalina v. Fletcher, 522 U.S. 118, 131
(1997) (citations omitted), as well as functions that are “intimately associated with the judicial
phase of the criminal process.” Jmbler, 424 U.S. at 430. To ascertain whether a specific action
falls within the ambit of protected conduct, courts employ a functional approach, distinguishing
acts of advocacy from administrative duties and investigative tasks unrelated “to an advocate’s
preparation for the initiation of a prosecution or for judicial proceedings.” Buckley v.
Fitzsimmons, 509 U.S. 259, 273 (1993) (citation omitted); Carter v. Burch, 34 F.3d 257. 261-63
(4th Cir. 1994). Absolute immunity protects those “acts undertaken by a prosecutor in preparing
for the initiation of judicial proceedings or for trial, and those which occur in the course of his
role as an advocate for the State.” Buckley, 509 U.S. at 273. Vigue fails to plead facts plausibly

suggesting that Prosecutor Horan’s purported actions were taken outside of his role as an

8
Case 3:20-cv-00505-MHL-EWH Document 16 Filed 05/18/21 Page 9 of 9 PagelD# 87

advocate for the state in his criminal prosecution. See /mbler, 424 U.S. at 430 (holding that
prosecutorial immunity extends to prosecutor’s actions “in initiating a prosecution and in
presenting the State’s case”): Carter v. Burch, 34 F.3d 257, 263 (4th Cir. 1994) (explaining that
“although the trial had been completed, [the prosecutor’s] functions in representing the State in .
. . post-conviction motions . . . very much implicated the judicial process ...”) Thus,
prosecutorial immunity bars Vigue’s claims against Prosecutor Horan. Accordingly, all claims
against Prosecutor Horan will be DISMISSED for failure to state a claim and as legally
frivolous.
VI. CONCLUSION

Vigue’s claims against all defendants, except Prosecutor Horan, Defense Counsel
John/Jane Doe, and Judge Jane/John Doe, will be DISMISSED WITHOUT PREJUDICE as
improperly joined. Vigue’s claims against Prosecutor Horan, Defense Counsel John/Jane Doe,
and Judge Jane/John Doe will be DISMISSED WITH PREJUDICE for failure to state a claim
and as legally frivolous. The action will be DISMISSED for failure to state a claim and as
legally frivolous. Vigue’s Motion for Immediate Injunctive Relief (ECF No. 9) will be
DENIED. The Clerk will be DIRECTED to note the disposition of the action for purposes of 28
U.S.C. § 1915(g).

An appropriate order will accompany this Memorandum Opinion.

Aha
M. cee ae

United States Disttict Judge
Date: Ma 5, 202)

Richmond, Virginia
